 


110 HR 346 IH: To redesignate the Department of the Navy as the Department of the Navy and Marine Corps.
U.S. House of Representatives
2007-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 346 
IN THE HOUSE OF REPRESENTATIVES 
 
January 9, 2007 
Mr. Jones of North Carolina (for himself, Mr. Gonzalez, Mr. Ackerman, Mr. McGovern, Mr. Hayes, Mr. LaHood, Ms. Bordallo, Mr. Ortiz, Mr. Pickering, Mr. Gallegly, Mr. Akin, Mr. Renzi, Mr. Whitfield, and Mr. Abercrombie) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To redesignate the Department of the Navy as the Department of the Navy and Marine Corps. 
 
 
1.Redesignation of the Department of the Navy as the Department of the Navy and Marine Corps 
(a)Redesignation of military departmentThe military department designated as the Department of the Navy is redesignated as the Department of the Navy and Marine Corps. 
(b)Redesignation of Secretary and other statutory offices 
(1)SecretaryThe position of the Secretary of the Navy is redesignated as the Secretary of the Navy and Marine Corps. 
(2)Other statutory officesThe positions of the Under Secretary of the Navy, the four Assistant Secretaries of the Navy, and the General Counsel of the Department of the Navy are redesignated as the Under Secretary of the Navy and Marine Corps, the Assistant Secretaries of the Navy and Marine Corps, and the General Counsel of the Department of the Navy and Marine Corps, respectively.  
2.Conforming amendments to title 10, United States Code 
(a)Definition of military departmentParagraph (8) of section 101(a) of title 10, United States Code, is amended to read as follows: 
 
(8)The term military department means the Department of the Army, the Department of the Navy and Marine Corps, and the Department of the Air Force.. 
(b)Organization of departmentThe text of section 5011 of such title is amended to read as follows: The Department of the Navy and Marine Corps is separately organized under the Secretary of the Navy and Marine Corps.. 
(c)Position of SecretarySection 5013(a)(1) of such title is amended by striking There is a Secretary of the Navy and inserting There is a Secretary of the Navy and Marine Corps.  
(d)Chapter headings 
(1)The heading of chapter 503 of such title is amended to read as follows: 
 
503Department of the Navy and Marine Corps. 
(2)The heading of chapter 507 of such title is amended to read as follows: 
 
507Composition of the Department of the Navy and Marine Corps. 
(e)Other amendments 
(1)Title 10, United States Code, is amended by striking Department of the Navy and Secretary of the Navy each place they appear other than as specified in subsections (a), (b), (c), and (d) (including in section headings, subsection captions, tables of chapters, and tables of sections) and inserting Department of the Navy and Marine Corps and Secretary of the Navy and Marine Corps, respectively, in each case with the matter inserted to be in the same typeface and typestyle as the matter stricken. 
(2) 
(A)Sections 5013(f), 5014(b)(2), 5016(a), 5017(2), 5032(a), and 5042(a) of such title are amended by striking Assistant Secretaries of the Navy and inserting Assistant Secretaries of the Navy and Marine Corps. 
(B)The heading of section 5016 of such title, and the item relating to such section in the table of sections at the beginning of chapter 503 of such title, are each amended by inserting and Marine Corps after of the Navy, with the matter inserted in each case to be in the same typeface and typestyle as the matter amended. 
3.Other provisions of law and other references 
(a)Title 37, united states codeTitle 37, United States Code, is amended by striking Department of the Navy and Secretary of the Navy each place they appear and inserting Department of the Navy and Marine Corps and Secretary of the Navy and Marine Corps, respectively. 
(b)Other referencesAny reference in any law other than in title 10 or title 37, United States Code, or in any regulation, document, record, or other paper of the United States, to the Department of the Navy shall be considered to be a reference to the Department of the Navy and Marine Corps. Any such reference to an office specified in section 2(b) shall be considered to be a reference to that officer as redesignated by that section. 
4.Effective dateThis Act and the amendments made by this Act shall take effect on the first day of the first month beginning more than 60 days after the date of the enactment of this Act.  
 
